CHIURAZZI INTERNAZIONALE S.r.l. ANNUAL FINANCIAL STATEMENTS 2012 Contents Pages Statement of Comprehensive Income 2 Statement of Financial Position 3 Statement of Change in Equity 5 Cash Flow 6 Notes to the account 7 1 CHIURAZZI INTERNAZIONALE S.r.l. STATEMENT OF COMPREHENSIVE INCOME For the year ended 31 December 2012 Notes Revenues 2 363.544 159.841 Cost of sales 3 (591.679) (521.588) Gross profit/Loss Other operating income - Other operating expenses 4 - (91.500) Profit/Loss from operations Finance income 1 4 Finance costs 5 (6.638) (40.981) Profit/Loss before tax Income tax 6 (63.806) (135.577) Profit/Loss after taxes Actuarial gain losses from defined benefits obbligarions - - Total comprehensive income for the year 2 CHIURAZZI INTERNAZIONALE S.r.l. STATEMENT OF FINANCIAL POSITION As at 31 December 2012 ASSET Notes Non current assets Intangible assets 7 4.445 4.723 Property plant and equipment 8 1.112.219 1.178.127 Deferred tax asset 9 222.043 158.237 Investment properties - - Current assets Inventories 10 549.053 305.456 Trade and other receivables 82.538 46.500 Other tax assets 7.180 71.056 Other current assets 9.299 6.818 Cash and cash equivalent 11 32.858 49.448 TOTAL ASSET LIABILITIES Current liabilities Trade and other payables 39.963 33.395 Bank loans - - Tax liabilities 26.936 5.171 Other tax liabilities 33.670 10.415 Other current liabilities 39.512 64.336 Loan from Shareholder 12 240.236 461.324 Not current liabilities Bank loans - - Retirement benefits obligations 13 28.060 11.365 Deferred tax liabilities - - EXCESS OF ASSETS OVER LIABILITIES 3 CHIURAZZI INTERNAZIONALE S.r.l. STATEMENT OF FINANCIAL POSITION As at 31 December 2012 EQUITY Notes Share capital paid – in 14 300.000 300.000 Legal reserve - - Other reserve 14 1.900.613 1.352.749 Retained earning 14 (418.389) (59.742) Profit/Loss for the year 14 (170.966) (358.647) TOTAL EQUITY 1.234.360 4 CHIURAZZI INTERNAZIONALE S.r.l. STATEMENT OF CHANGES IN EQUITY For the year ended 31 December 2012 Capital Legal Reserve Other Reserve Retained Earnings Profit/Loss for the year Net Equity - 1.352.749 (418.389) - Increase in capital of which paid in - 547.864 - - Allocation of previous year profit/loss - Profit/Loss for the period - - (170.966) - 5 CHIURAZZI INTERNAZIONALE S.r.l. CASH FLOW For the year ended 31 December 2012 Net profit Other expenses Depreciation 67.869 63.510 Amortisation (Increase)/Decrease in intercompany debtors (Increase)/Decrease in current assets (282.046) (540.818) (Decrease)/Increase in current liabilities 43.459 113.480 (Decrease)/increase in intercompany creditors (221.088) (602.122) Tax paid 63.804 135.574 Increase in share capital 547.682 1.352.751 Cash flows from operating activities Increase in fixed assets Cash flows in investing activities Bank interest paid (127) - Bank interest received 1 4 Intercompany interest paid (6.511) (40.981) Cash increase Cash at beginning of the year 49.448 60.456 Cash at the end of the year 6 CHIURAZZI INTERNAZIONALE S.r.l. NOTE TO THE ACCOUNT Year ended 31 December 2012 1. ACCOUNTING POLICIES Note A – General Information The Company's business is the operation of a foundry, with particular regard to the production, marketing and sale of works of art in bronze. During the year 2012 the Company continued to produce the bronze statues for the establishment of the warehouse. Note B – Basis of preparation and significant accounting policies The financial statements have been prepared in accordance with International Financial reporting Standards (“IFRS”) as issued IASB. The particular accounting policies adopted are described below. They have all been applied consistently throughout the year and the preceding year. Accounting convention The financial statements have been prepared under historical cost convention, taking into account where appropriate of adjustments. The financial statements of Chiurazzi Internazionale S.r.l. drawn up to 31 december, sheet and the income statement as at 31 December 2012. The amounts was expressed in Euro. The Company not prepare financial statements consolidate. Use of estimates The preparation of financial information in conformity with IFRS requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial information and the reported amounts of revenues and expenses during the reporting period. Some of the more significant estimates include depreciation, amortisation and impairment of long-lived assets, deferred tax asset valuation allowance and reserves for doubtful accounts and legal liabilities. Actual results could differ from those estimates. Going Concern The financial statements have been prepared on the going concern basis. This assumes that the Company will be able to meet its liabilities as they fall due. 7 Intangible assets – Brand Intangible assets relate to the cost of the purchase in 2010 of the brand Chiurazzi Foundry, purchased for its operations. The cost was capitalized considering its estimated useful life (18 years). Property, plant and equipment Property, plant and equipment are accounted at historical cost less depreciation. Historical cost includes all expenditures that are directly attributable to the acquisition of fixed assets. Subsequent costs are included in the asset’s carrying amount or recognised as a separate asset, as appropriate, only when it is probably the future economic benefits. All other repairs and maintenance are charged to the income statement during the financial period in which they are incurred. Depreciation is calculated using the straight-line method to allocate their cost to their residual values over their estimated useful lives, as follows: Plant and Machinery 10% – 15% per annum Furniture, fittings: 12% - 20% per annum Specific equipment: 5% per annum The assets’ residual values and useful lives are reviewed, and adjusted if appropriate, at each balance sheet date. An asset’s carrying amount is written down immediately to its recoverable amount if the asset’s carrying amount is greater than its estimated recoverable amount. Gains and losses on disposals are determined by comparing proceeds with carrying amount. These are included in the income statement. Impairment of assets Assets that are subject to amortisation are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. An impairment loss is recognised for the amount by which the asset’s carrying amount exceeds its recoverable amount. The recoverable amount is the higher of an asset’s fair value less costs to sell and value in use. Inventories Inventories are valued at cost of acquisition or production. the cost of acquisition includes any costs directly attributable. The production cost includes the cost of overheads to be reasonably attributed to the finished products. 8 The cost of inventories of individual goods produced has been appropriately compared to the realizable value based on market prices. Trade receivables Trade receivables are stated at their nominal value, which corresponds to their estimated realizable value. Employee benefit costs (Retirement benefit obligations) The net obligation in respect of employee retirement benefits is calculated separately for each employee, by estimating the amount of future benefit that employees have earned in return for their services in the current and prior periods; that benefit is discounted to determine the present value. A qualified actuary performs the calculation by using the projected unit credit method. Considering the limited number of employees as at 31 December 2012, and their average length of working, the employee benefit costs recorded in the financial statements as at 31 December 2012 reflect the payment that the Company would effect in the case of work stoppage of all employer-employee relationships. Consequently that benefit has not subject to actuarial valuation. Share capital Ordinary shares are classified as equity. Incremental costs directly attributable to the issue of new shares or options are shown in equity as a deduction, net of tax, from the proceeds. Revenues Revenues comprises the fair value for the of sale of works of art in bronze, produced by the Company. Taxation including deferred tax Income tax on the profit or loss for the year comprises current and deferred tax. Current tax is the expected tax payable on the taxable income for the year, using tax rates enacted or substantially enacted at the balance sheet date and any adjustment to tax payable in respect of previous years. Deferred income tax is provided on temporary differences arising between the tax bases of assets and liabilities and their carrying amounts in the financial information. Deferred income tax is determined using tax rates (and laws) that have been enacted or substantially enacted by the balance sheet data and are expected to apply when the related deferred income tax asset is realised. Deferred income tax assets are recognised to the extent that it is probable that future taxable profit will be available against which the temporary differences can be utilised. 9 Cash and cash equivalents Cash and cash equivalents includes cash in hand, deposits held at call with banks, other short-term highly liquid investments. Note C – Financial risk management Financial risk factors The company, newly established, it is not to be exposed to particular types of risks. 2. REVENUES Revenues Sales - 15.029 Change of inventories 363.544 144.722 Other sales - 90 Total 3. COST OF SALES Cost of Sales Costs for raw materials supplies 30.352 198.429 Costs of service 146.093 167.131 Costs for use of third part assets 40.190 40.785 Staff costs 307.369 210.389 Depreciation 67.869 63.509 Change of inventories (1.671) (160.734) Other costs 1.477 2.078 Total 4. OTHER OPERATING COSTS In the year 2012 there are no other operating costs. 5. FINANCE COSTS – NET Finance costs – Net Bank interest received 1 4 Intercompany interests paid (6.638) (40.981) Total The intercompany interest paid are related to loan from the Shareholder. 6. CORPORATE INCOME TAX 10 Under Italian law, the following taxes are applicable to the Company: § Corporate income tax IRES ( Imposta sul Reddito delle Società) at the rate of 27,5% for the year ended 31 December 2011 and 2012; § Regional tax IRAP ( Imposta sul Redditto delle Attività Produttive) at the rate of 4,82% for the year ended 31 December 2011 and 2012. The corporate income tax are comprised as follows: Income Tax Expense IRES - - IRAP - - Total current tax expenses - - Deferred tax (63.806) (135.577) Corporate 7. INTANGIBLE ASSETS Intangible assets are comprised the brand “ Fonderia Storica Chiurazzi” purchased paid by the company. The brand have been amortized in 18 years. Intangible assets Cost 4.723 5.000 Depreciation (277) (277) Net Book Value 8. PROPERTY, PLANT AND EQUIPMENT Tangible assets are among the other entry in the voice costs equipment industrial scale original purchase, obtained from the original works of art, cost of approximately Euro 1,2 million. The assets included in fixed assets have never been subject to revaluation. Tangible assets Cost 1.243.042 1.241.360 Depreciation in change 67.869 63.232 Depreciation (131.101) (63.232) Net Book Value 9. DEFERRED TAX ASSETS Deferred tax assets have been calculated taking into account the negative components of income subject to deductions in subsequent years and on loss from operations: Deferred tax assets Tax Rate Tax Finance costs – Net 27,5% 6.637 1.825 Loss from operations 27,5% (228.135) 62.736 Total Costs no under deferred tax (756) Deferred tax assets 11 The movement on the deferred tax assets is as shown below: Deferred tax assets Beginning of the year deferred assets 158.237 22.260 Deferred tax 2012 63.806 135.777 Deferred tax assets at the end of the year 10. INVENTORIES Inventories Raw materials and consumables 2.896 1.225 Semi finished products 53.406 30.850 Finished products 492.751 272.381 Total In the year the Company has proceeded to the establishment of the warehouse. Inventories are stated at cost of production and purchasing. The comparison of the purchase price with the net realizable value of the market price had reveal any differences to lead to inventory write-down. The finished products that have been sold in the first months of 2013, at a sales price below the cost of production are recorded at the lower. CASH AND CASH EQUIVALENT Cash and cash equivalents as at 31 December 2012 relate to the bank account that has a balance of Euro 32.858. LOAN FROM SHAREHOLDER The amount due to the Shareholder bears interest expense at 5 per annum. During the year the loans have been reduced sharply from the year 2011, about Euro 500.000. The Shareholder has waived a part of its credit. As at the 31 December 2012, due to Shareholder amounts to about Euro 240.236. RETIREMENT BENEFITS OBLIGATIONS Retirement benefits obligations TFR (Trattamento di fine rapporto) 28.060 11.365 Total The increase in 2012 reflects the amount accrued in the year by the employees. Considering the limited number of employees as at 31 December 2012, and their average length of working, the amount of the retirement benefits obligations recorded in the financial statements as at 31 December 2012 reflect the payment that the Company would effect in the case of work stoppage of all employer-employee relationships. 12 SHAREHOLDER’S EQUITY The following table shows the changes in shareholders’s equity for the year ended 31 December 2010: Value as at 1 January 2010 Allocation of Profit /(Loss) Other movements Value as at 31 December 2010 Capital - - 300.000 300.000 Legal reserve - Other Reserve - - (1) (1) Retained earning((Losses) - Profit for the year - - - (59.742) Total - - The following table shows the changes in shareholders’s equity for the year ended 31 December 2011: Value as at 1 January 2011 Allocation of Profit /(Loss) Other movements Value as at 31 December 2011 Capital 300.000 - 300.000 Legal reserve - Other Reserve (1) 1.352.750 1.352.749 Retained earning((Losses) (59.742) - - (59.742) Profit for the year - (358.647) - (358.647) Total During the year 2011 the Shareholder, approved the establishment of a reserve for Euro 1.352.750 to cover losses. The following table shows the changes in shareholders’s equity for the year ended 31 December 2012: Value as at 1 January 2012 Allocation of Profit /(Loss) Other movements Value as at 31 December 2012 Capital 300.000 - 300.000 Legal reserve - Other Reserve 1.352.749 - 547.864 1.900.613 Retained earning((Losses) (418.389) - - (418.389) Profit for the year - (170.966) - (170.966) Total 13 During the year 2012 the Shareholder approved the increase of the reserves to cover the losses. EMPLOYEES AND ADMINISTRATOR As at December 2012 staff costs that amount to Euro 307.369, is composed as follows: Staff costs Wages and salaries 232.199 179.138 Social security costs 58.438 19.661 Other pension costs 16.732 11.590 Total Average number of persons employed by the Company during the year 2012 Employees Administrative 2 2 Workers 8 5 Total 10 7 The Company has not acted emoluments of the Sole Administrator. CONTINGENT LIABILITIES The Company have no contingent liabilities as at 31 December 2012. 18. POST BALANCE SHEET EVENT No material post balance sheet events have occurred. 18. RESPOSABILITY OF ADMINISTRATOR FOR THE PREPARATION OF NON STATUTORY REPORT AND ACCONTS The Sole Administrator is responsible for preparing the non statutory annual financial statements. The Sole Administrator has elected to prepare the financial statements for the Company in accordance with International Financial Reporting Standards (“IFRS”). International Accounting Standard requires that financial statements present fairly for each financial year the Company’s financial position, financial performance and cash flows. This requires the faithful representation of the effects of transactions, other events and conditions in accordance with the definitions and recognition criteria for assets, liabilities, income and expenses set out in the International Accounting Standards Board’s Framework for the Preparation an Presentation of Financial Statement’s. In virtually all circumstances, a fair presentation will be achieved by compliance with all IFRSs. 14 Therefore, the Sole Administrator is required to: § Properly select and apply accounting policies. § Present information, including accounting policies, in a manner that provides relevant, reliable. Comparable and understandable information; and § Provide additional disclosures when compliance with the specific requirements in IFRS is insufficient to enable users to understand the impact of particular transactions, other events and conditions on the entity’s financial position and financial performance. The Sole Administrator is responsible for keeping proper accounting records which disclose with reasonable accuracy at any time the financial position of the Company, for safeguarding the assets, for taking reasonable steps for the prevention and diction of fraud and other irregularities. The financial statements from which this financial information is derived have been approved for issue by the Board of Shareholders. Sole Administrator
